DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-22 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/01/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species I-IV. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 are generic.

Claims 9-22 are related to each other but are distinct inventions, since there are three different species in the figures and/or specification.
The four species are:
I. the species in which, the tracking array can be reversibly and securely attached to a medical instrument, in this case, a disc preparation instrument. Different views of the tracking array in Fig. 1A are shown in Figs. 2A-2H. This can be seen in [0041] and claims 9-14.
II. the species in which, the tracking array is attached to an initial dilator at the proximal end of the dilator. In this particular case, the proximal end of the tracking array extends more proximally than the proximal end of the instrument. Different views of the tracking array in Fig. 1C are shown in Figs. 3A-3H. This can be seen in [0043] and claims 15 and 16.
III. the species in which, the tracking array is attached to a retractor at the proximal side of the retractor. Different views of the tracking array in Fig. 1D are shown in Figs. 4A-4H. This can be seen in [0046] and claims 17-21.
IV. the species in which, the tracking array is attached to an implant inserter 200 near the proximal end of the inserter. Different views of the tracking array in Fig. 1B are shown in Figs. 5A-5H. This can be seen in [0042] and claim 22.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jonathan Berschadsky (Reg. No. 46,551) on March 8th, 2022 a provisional election was made without traverse to prosecute the invention of species I, claims 9-14 and generic claims 1-8.  Affirmation of this election must be made by s 15-22 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: marker 113 [0044].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 refers to itself.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “at least two tracking marker” should be “at least two tracking markers” [Lines 2-3].  Appropriate correction is required.
Allowable Subject Matter
s 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Hereafter, “Yang”) [US 2015/0182293 A1].
In regards to claim 1, Yang discloses a tracking array for surgical navigation ([0002] The present disclosure relates to guidance and tracking systems for tracking handheld implements, such as medical instruments. More particularly, the present disclosure relates to active and passive marker arrangements for surgical guidance and tracking of medical instruments.), the tracking array comprising: a three-dimensional structure having an outer surface; a plurality of tracking markers arranged on the outer surface of the tracking array ([0064 and Fig. 3] Marker assembly 100 includes a support member (140, 145) for supporting tracking markers 150, which are aligned in a plane defined by distal arc 145.), the plurality of tracking markers configured to be detectable by an image capturing device ([0048] As used herein, the term "tracking system" is any device that allows the detection of the position and orientation of an object in three dimensions (3D). As a possible example, an optical tracking system operating with visual or infrared light may include stereo cameras to detect the positions of passive optical markers (e.g. reflective spheres) and/or active optical markers (e.g. light emitting diodes (LEDs)). Other non-limiting examples of tracking systems include electromagnetic tracking systems and structured light tracking systems.); and an attachment feature configured to releasably and securely attach the tracking array to an object ([0064] FIG. 3 illustrates one example implementation of a removable marker assembly 100 according to an embodiment of the disclosure, where marker assembly 100 is shown as being removably secured to shaft 130 of medical instrument 110, below handle 115.).

In regards to claim 2, the limitations of claim 1 have been addressed. Yang discloses wherein at least a portion of the outer surface is curved ([0064 and Fig. 3] Marker assembly 100 includes a support member (140, 145) for supporting tracking markers 150, which are aligned in a plane defined by distal arc 145.).

In regards to claim 3, the limitations of claim 1 have been addressed. Yang discloses wherein the image capturing device comprises one or more of an optical camera, and an infrared light camera ([0048] As used herein, the term "tracking system" is any device that allows the detection of the position and orientation of an object in three dimensions (3D). As a possible example, an optical tracking system operating with visual or infrared light may include stereo cameras to detect the positions of passive optical markers (e.g. reflective spheres) and/or active optical markers (e.g. light emitting diodes (LEDs)). Other non-limiting examples of tracking systems include electromagnetic tracking systems and structured light tracking systems. [0056] The structured light imaging subsystem shown in the example embodiment is used to generate topology datasets with sub-millimeter accuracy. It includes at least one illumination device 30 and at least one camera 35. The illumination device(s) 30 project temporally and/or spatially modulated light onto the surface to be imaged, while the camera(s) 35 capture images of the illuminated surface. This active illumination enables robust and efficient identification of pixel correspondences between calibrated camera-projector (a projector may be thought of as an inverse camera) or calibrated camera-camera system. The correspondence (disparity) data can then be transformed into real-space coordinate data in reference frame of the calibrated camera(s) 35 and/or projector(s) 30 by geometrical triangulation. During surgery, the structured light system is positioned such that 3D surface topology of the surgical site, such as bony surfaces of the exposed spine 15, is acquired and used to create a virtual representation of the exposed bone that is registered to pre-operative data (e.g. CT, MRI, US, PET, etc.) for continual surgical navigation.).

In regards to claim 4, the limitations of claim 1 have been addressed. Yang discloses wherein one or more of the plurality of tracking markers comprise a spherical surface ([0100] In this example, reflective spheres are used as markers for an optical tracking system.).

In regards to claim 5, the limitations of claim 1 have been addressed. Yang discloses wherein one or more of the plurality of tracking markers are configured to reflect an optical signal which is captured by the image capturing device ([0054] The optical tracking subsystem is used to detect the position and orientation of medical instrument 40. In the example embodiment shown in FIG. 1(a), the optical tracking subsystem includes stereo cameras with integrated infrared lighting 25 and attachment of highly reflective markers 65 to medical instrument 40. Due to their high reflectivity to infrared light, markers 65 can be easily localized in each image of the two cameras 25. These image positions are used to calculate the 3D position of each marker 65 by geometrical triangulation.).

In regards to claim 7, the limitations of claim 1 have been addressed. Yang discloses wherein the plurality of tracking markers is positioned on the outer surface so that at least 3 or 4 of the plurality of tracking markers are visible simultaneously to the image capturing device when the tracking array is rotated with an arbitrary rotation angle in three-dimension ([0100] In this example, reflective spheres are used as markers for an optical tracking system. To reduce the impact of the marker attachment on the surgeon, a round-arc shape of the marker support is used. In addition, the attachments of the awl 800 and cutter 810 have the same dimensions, use a set of markers with a slightly different geometric arrangement, and are chosen to be as small as possible to reduce overall weight and visual impact on the surgical field of view. [0065] The marker plane, as defined by distal arc 145, is angled relative to longitudinal axis 130, to enable line of sight detection of markers 150 by an overhead optical tracking system, over a wide range of overhead line-of-sight view angles. In the example embodiment shown in FIG. 4, the marker plane, as defined by distal arc 145, is shown angled relative to longitudinal axis 130 such that the marker plane is approximately horizontal when medical instrument 110 is oriented at an angle relative to the horizontal plane.).  

In regards to claim 8, the limitations of claim 1 have been addressed. Yang discloses wherein the plurality of tracking markers is positioned so that all of the plurality of tracking markers are non-overlapping and visible to the image capturing device when viewed along a proximal-to-distal direction ([0065] The marker plane, as defined by distal arc 145, is angled relative to longitudinal axis 130, to enable line of sight detection of markers 150 by an overhead optical tracking system, over a wide range of overhead line-of-sight view angles. In the example embodiment shown in FIG. 4, the marker plane, as defined by distal arc 145, is shown angled relative to longitudinal axis 130 such that the marker plane is approximately horizontal when medical instrument 110 is oriented at an angle relative to the horizontal plane. [0066] As shown in FIG. 4, distal arc 145 of marker assembly 100 is offset from longitudinal axis 130 by one or more proximal segments 140, which together with one or more distal segments 145, form a ring shaped structure. In some embodiments, proximal segments 140 may lie outside of the marker plane, as shown in the example provided in FIGS. 3 and 4. In some embodiments, proximal segments 140 extend from instrument shaft 130 along a direction that is approximately perpendicular to longitudinal axis 155 (or beyond perpendicular). This allows a user to grip shaft 130 beneath proximal segments 140, without proximal segments 140 contacting or pressing against the user's fingers. In other embodiments, one or more proximal segments extending from connector 120 may lie within the marker plane.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
In regards to claim 6, the limitations of claim 1 have been addressed. Yang discloses wherein two or more of the plurality of tracking markers comprise an identical shape, size, or both ([0100] In this example, reflective spheres are used as markers for an optical tracking system. [Fig. 3] The tracking markers 150 are the same sizes and shapes).  
Yang fails to explicitly disclose that the tracking markers are identical shapes, sizes, or both. However, Yang discloses that the tracking markers 150 are the same sizes and shapes in Figure 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang with the tracking markers having identical size, shape, or both (Official Notice).

In regards to claim 9, the limitations of claim 1 have been addressed. Yang discloses wherein the three-dimensional structure comprises an elongate body ([0097 and Fig. 24-25] marker assembly 700 has an elongated body which can be defined as the connector 120), a cavity located therewithin ([0097-098] hole 715 of the marker assembly 710), and a first and a second side wing attached to the elongate body ([Fig. 24-25] the marker plane, the distal arc, has two sections (flat surfaces) that connect to the arc section [Fig. 12(f)] the marker plane can have two separate sections attached to the connector 120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Yang to have different shapes for the marker plane on the marker assembly [Official Notice]. The motivation behind this modification would have been to improve the detection of the position and orientation of the medical instruments in the optical tracking system [See Yang].
In regards to claim 10, the limitations of claim 9 have been addressed. Yang discloses wherein the first and second side wings are not symmetrically positioned about a longitudinal axis along a proximal to distal direction [Fig. 4 and 12(f)].

In regards to claim 11, the limitations of claim 10 have been addressed. Yang discloses wherein the outer surface includes a first flat surface and a second flat surface opposite to each other on the elongate body [Fig. 12(f)]. 

In regards to claim 12, the limitations of claim 12 have been addressed. Yang discloses wherein each of the first and second side wings include a first and second flat surface opposite to each other [Fig. 12(f)].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482